Possibility for Member States to restrict or prohibit the cultivation of GMOs in their territory (debate)
The next item, which is of very great importance, is the report by Mrs Lepage, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a regulation of the European Parliament and of the Council amending Directive 2001/18/EC with regard to the possibility for the Member States to restrict or prohibit the cultivation of genetically modified organisms (GMOs) in their territory - C7-0178/2010 - 2010/208(COD)).
Mr President, you are correct, this is an important report because our fellow citizens attach a great deal of importance to this subject.
First and foremost, I would like to give my very warm thanks to the shadow rapporteurs, who were enormously helpful to me in the drafting of this report.
The aim of the Commission's proposal is to permit Member States, if they wish to do so, to prohibit the cultivation of all or some genetically modified organisms (GMOs) within their territory. The initial proposal did not establish any kind of grounds on which that could be permitted, and this led to a number of criticisms from a legal point of view.
It has therefore been my objective to define common rules at European level which will enable us to supervise the opt-out process. Some subsidiarity is required, but we really must supervise the process in such a way as not to unravel the Community policies that we have had so much trouble introducing. However, this is also about responding to the wishes of the Member States, the various regions in Europe and the even larger number of citizens who do not want to allow the cultivation of GMOs to develop within their own territory.
We have therefore established three categories of grounds which could allow the cultivation of GMOs to be prohibited. The first grounds, on which all the groups are in agreement, are environmental grounds supplementing those that are evaluated at European level. They supplement them because they deal with local or systemic aspects of the use of GMOs in a given agronomic context. One example of this is the resistance of weeds to pesticides used with GMOs.
The second category of grounds has to do with socio-economic impact. Should we not know and take into account the cost of contamination, or of measures that need to be taken to control it, for conventional and organic farmers?
Finally, there are grounds associated with land use and with town and country planning.
While we are very much aware how important it is to give full effect to the environmental decision voted on by the Council in December 2008, which calls for the European Food Safety Authority (EFSA) to have better expertise on GMOs, we would like to maintain centralised management while leaving the Member States some room for manoeuvre. This of course implies that EFSA must improve its work in managing conflicts of interest within the GMO panel and in risk evaluation.
Secondly, we are proposing a change of the legal basis, namely replacing Article 114 with Article 192, which is designed to secure the measures taken by the various Member States. The objective here is to avoid leading the Member States into decisions that they could not later defend in good conditions before the courts, should they be taken there by producers of GMOs.
Finally, we think it is essential to make it obligatory to develop coexistence measures. At the very least, if a country wishes to authorise the cultivation of GMOs, it should take the measures necessary to protect other sectors.
The Committee on the Environment, Public Health and Food Safety passed a satisfactory report, but it was necessary to move towards compromise solutions to make the vote in plenary possible. I am very disappointed by the position taken by the Group of the European People's Party (Christian Democrats) and by its rapporteur, because we were actually very close in our positions and yet we could not find a compromise solution.
The amendments tabled on behalf of my group, the Alliance of Liberals and Democrats for Europe, are compromise amendments which, I hope, will manage to obtain the support of all groups, and even from the majority of the PPE Group. These are amendments which, I think, are a fair compromise between the need to respond to the wishes of Europeans and of the Commission and the need, at the same time, to maintain a centralised system without actually dismantling the single market. The important thing, however, is actually to allow Member States, the regions and the citizens, if they wish to do so, to act as they see fit.
We have said much this morning about democracy. The report that has been submitted to you here is indeed orientated towards European democracy. We cannot act as if we do not know what our fellow citizens want. We must do this through the law, taking into account the relevant economic, health and environmental requirements. Furthermore, the demand for democracy is a fundamental imperative for all of us as MEPs.
Member of the Commission. - Mr President, about a year ago I presented the proposal on GMO cultivation to Parliament's Committee on the Environment, Public Health and Food Safety. The key message of the proposal, which is limited in scope, would allow Member States to restrict or prohibit GMO cultivation on their territory or on part of their territory.
Let me first congratulate the rapporteur, Ms Lepage, for her very active work and also thank the shadow rapporteurs of all the other political groups for their involvement. The draft report reflects the important work undertaken during the last months.
I certainly welcome your efforts towards clarifying the grounds on which restrictions on cultivation may be justified. The possible grounds to be invoked are, by definition, open. That is why, in order to avoid restricting Member States' flexibility, the Commission's proposal referred only to grounds other than the assessment of adverse effects of GMOs on health or the environment. I understand, however, that specifying these grounds in the proposal itself would enhance the proposal. I can therefore support this approach.
As regards the concrete grounds being considered, I certainly welcome the fact that they are largely inspired by the list that the Commission developed at the request of the Member States at the Environment Council on 20 December 2010.
A fundamental point for discussion between co-legislators is the formulation of environmental grounds. As with any other grounds, these would need to be substantiated in line with the reality of the territory in question. But it should be made explicit that these environmental reasons or policy objectives are distinct from risks assessed according to the GMO legislation. This is essential to preserve the EU authorisation system, with the Member States playing an active role during the risk assessment prior to an EU-wide authorisation, but without duplication at national level once the authorisation is given.
I want to emphasise that the proposal aims to give Member States a choice not to cultivate. Where there is an identified risk, it is not a matter of choice, but instead there is an obligation to act at EU level - and the existing legislation provides for precise and restrictive measures.
A number of amendments concern articles of Directive 2001/18/EC other than the proposed new Article 26b.
In its proposal, the Commission favoured a targeted amendment to deliver specifically on Member States' requests for an opt-out clause. It did not touch other articles.
While we could consider, in an overall agreement, some of the amendments modifying other articles, there are two particular amendments that warrant careful attention.
Accepting Amendment 12, relating to Article 22 on free circulation, could weaken our argumentation in the event of EU or WTO litigation.
Similarly, as regards Amendment 24 on a general mandatory system of financial liability, it is questionable whether this proposal to introduce an opt-out clause for cultivation is the right instrument to address financial liability.
Furthermore, Article 114 of the Treaty does not seem to be the appropriate legal basis for imposing an obligation on Member States to adopt financial liability systems. I consider, however, that Article 114 is the appropriate legal basis for this proposal, whose centre of gravity is the approximation of laws in Member States for the establishment of the internal market.
Let me conclude by underlining that Parliament, the Council and the Commission need to continue working in an effective and productive manner to build bridges between opposing views on GMO cultivation.
I remain committed to working closely with the two co-legislators with the aim of reaching agreement as soon as possible.
rapporteur for the opinion of the Committee on Agriculture and Rural Development. - Mr President, it is my pleasure to speak on behalf of the Committee on Agriculture and Rural Development which also considered this. I would also like to thank all the shadow rapporteurs and Ms Lepage too for her good work in trying to bring both the reports together into an agreed position.
The Commission proposal, of course, is not about whether you are pro-GM or anti-GM. The legislation will give Member States, for the very first time, a proper legal base to ban cultivation of GM crops. It will give them the power to do so. From the Commission's point of view it will hopefully free up the stalemate in the current authorisation process, and bring to an end Member States' illegal use of safeguard clauses to introduce bans on GM cultivations, which the European Court of Justice has found against on a number of occasions.
The Agriculture Committee's approach to this was to rather reluctantly support the Commission's proposal but with a number of safeguards. We wanted to reinforce the view that the principle of proportionality should be taken into account when Member States think about introducing a ban on GM cultivation. We also believed and insisted that the freedom of choice of consumers and farmers should also be taken into account by Member States when considering a ban, and at no time was any legal advice given to us that this would be at odds with the legal basis we were working on. We also insisted that farmers and growers must be given proper notice of a ban to give them time to adapt, if any Member State decided to introduce a ban either in one of its regions or across the whole of its territory.
We also insisted that Member States introduce as an absolute requirement co-existence measures to protect non-GM growers. Before going further and using the new powers that we are seeking to introduce to put a blanket ban, or a regional ban, in place, the first step should always be that Member States should use co-existence measures as a first step in trying to protect non-GM growers.
Finally, we agreed that Member States could use wider environmental grounds to introduce a ban provided - and this is very important - that they did not undermine the current EU-wide authorisation process. The environmental grounds that they use for introducing a ban must be distinct. Otherwise we threaten to undermine the EU authorisation process which I think is very important.
I hope we can make progress on this issue. I notice the divisions in the Council so I suspect it will not be easy, but I hope that the Commission, Parliament and the Council can make this small adjustment and this giving back of a small amount of power to Member States as a way to break the current logjam, and I hope we can make progress on that.
Mr President, I would like to express my gratitude for the work done in this report. However, I have to say that an agreement between the political groups has not been reached.
This is a very significant report because it breaks the unity of environmental policy that has always existed in Europe. The break is a result of requests to which the Commission, of course, has rightfully replied.
The Group of the European People's Party (Christian Democrats) is not totally united either. However, we have reached some basic agreements in which we understand, firstly, that the legal pillar cannot be changed as it puts the internal market in danger. The internal market is one of the most important values that we have achieved. It safeguards agriculture and our negotiations before the World Trade Organisation (WTO). Therefore, we want a report that, within the uncertainty it creates, is well-founded on an adequate legal construct.
Secondly, we seek to strengthen the scientific nature of decisions. We have a large body, the European Food Safety Authority, which we cannot weaken by returning to taking decisions only from the criteria of national authorities. Therefore, we support the fact that decisions should be taken on a case by case basis, that they should not be subjective, and that we should also bear in mind we are now subject to grand populist policies and media pressure that can often make us lose sight of clear and objective scientific values.
Finally, we want to say that is necessary to safeguard agriculture in Europe. It is necessary to strengthen Europe. I want to add something more: certain forms of nationalism are the greatest and most dangerous form of euroscepticism. I believe democracies based on national parliaments have been talked about here, and we must take into account that the joint European policy is also democracy and it has produced a major environmental policy.
Therefore, the Group of the European People's Party officially supports the report although there are groups, such as the Spanish delegation, that think differently. It is obviously going to support the Commission's Dalli report but it is not going to support the Lepage report if our amendments are not adopted.
on behalf of the S&D Group. - Mr President, after dealing with nuclear energy we are now broaching another sensitive subject: GMOs. It is immensely tricky to find a perfect balance between those who would like to show a red light to GMOs - seeing them only as a danger - and those who want to give them a green light, seeing them as cause for hope. The rapporteur, Corinne Lepage, has managed this delicate task very skilfully and prepared a balanced report, which received broad support during the Committee on the Environment, Public Health and Food Safety vote.
At the moment, the Member States and the Council cannot find common ground on which approve or reject GMOs. Governments feel the scepticism of public opinion and try to transfer responsibility to the Commission. At the same time, there is no consensus behind the removal of any safeguard clauses if Member States decide to introduce them. The EU is, therefore, in a hypocritical situation where the Council does not approve GMOs, but some Member States cultivate them.
GMOs approved for EU-wide use should be cleared for cultivation in the Union, but they are banned in some Member States. This report will bring more legal certainty for Member States and could help to break the existing deadlock. Usually our group is a proponent of a Community approach, but in this particular case we should not have a one-size-fits-all policy.
The inclusion of complementary environmental reasons - as well as a list of social and economic grounds for the restriction or prohibition of GMOs by Member States - will make this report more legally solid. This report should not in any way prevent Member States from cultivating EU-approved GMOs if they so wish, nor should it hamper research. But each country has to solve the problem of co-existence and take all necessary steps to avoid the unintended presence of GMOs in their territory and in their neighbouring countries.
on behalf of the ALDE Group. - Mr President, let me start by congratulating my colleague Corinne Lepage for the great work accomplished. There is no consistency or consensus at the EU or national level, nor among the European public opinion, about the cultivation of GMOs. I believe that this report goes in the right direction as it draws a solid and common European framework under which Member States will be able to restrict or prohibit the cultivation of GMOs in their territory.
Those saying that such an approach would create an obstacle to the European internal market are wrong, and they tend to forget that, when it comes to such a controversial and still debated technology, affecting European territories, the landscape, biodiversity and regional specificity, the level of discussion should be left as close as possible to European citizens. The conservation of our environment and the protection of public health go before freedom of choice for farmers or the free circulation of goods within the internal market.
Ms Lepage's report provides European governments and citizens with an opportunity to apply this principle without contradicting European laws, and we should strongly support it during the vote tomorrow.
on behalf of the Verts/ALE Group. - (NL) Mr President, Commissioner, ladies and gentlemen, today we are deliberating on an important piece of legislation. We will shortly be deciding, in the manner of legal stakeholders, the conditions under which the Member States may restrict or prohibit the cultivation of genetically modified organisms (GMOs) within their territory. We are arguing for a regulation of liability under which the polluter pays for the damage that results from the deliberate release of GMOs.
Member States can prohibit or restrict GMOs on the basis of additional environment-related grounds, such as the prevention of pesticide resistance amongst weeds and pests, the maintenance of local biodiversity, scientific uncertainty concerning the potential negative effects of GMOs, the socio-economic impact and the excessive costs of coexistence between conventional organic and GMO agriculture.
Essentially, the matter at hand is the protection of the autonomy of farmers and consumers against the idea that everything that is technologically possible may be done and against the conviction that everything in this world can be bought. This report provides balance to the debate, with an orientation towards respecting the environment and the socio-economic survival of farmers, and I therefore support Mrs Lepage's report.
on behalf of the ECR Group. - (CS) Mr President, in my opinion, Mrs Lepage's report goes far beyond the framework of the Commission proposal, as the Commissioner has also emphasised here. It is clearly motivated by opposition to genetically-modified organisms (GMOs), and under the aegis of strengthening the role of nation states tries to prohibit GMOs even where the Food Standards Authority approves a product and scientifically verifies it. We know that genetically-modified foods are becoming a normal product in the rest of the world, and our initial caution may worsen and is worsening the position of our farmers on the global market. This report would be fair if, on the other hand, it also allowed EU Member States and citizens free cultivation of genetically-modified foods that have not been approved at European level. However, the report only increases existing restrictions. I cannot vote for the report unless the proposed amendments which slightly liberalise it are adopted.
on behalf of the GUE/NGL Group. - (NL) Mr President, when the Member States finally obtain the authority to keep outside their borders this junk - namely genetically modified organisms (GMOs) - that the European Union wishes to authorise, it must not be a mere pretence of authority, as it was in the original Commission proposal.
We do not need to be fobbed off - or, as we say in Dutch, we do not need a dead sparrow. We get enough of that with all the pesticides that we have to spray on GMOs. Let us be honest, apart from the health, environmental and socio-economic grounds as the justification for the Member States to ban the cultivation of GMOs, this piece of legislation is superfluous. If one Member State decides in favour of GMOs and the next one against, that destroys the competitive position of European farmers. It is then just a question of waiting for a case at the Court of Justice and a bright judge who dares to say that it cannot be authorised right across the European Union. This issue must be resolved.
Despite the strictly confidential advice of my own Member State to delete a whole number of amendments, I believe that Mrs Lepage has delivered a fine piece of work. The European Parliament will not allow itself to be manipulated. My thanks, Mrs Lepage.
Mr President, ladies and gentlemen, I do not understand why there are so many problems in allowing the individual Member States to decide whether or not to allow the cultivation of genetically modified organisms (GMOs).
Our motto is 'United in diversity', is it not? What is there to fear if an individual Member State, in accordance with the will of its citizens, bans or at least partially reduces the use of products resulting from the cultivation of GMOs? I cannot see where the problem is, if we want to talk about democracy, rights and protecting consumers. Lega Nord has always kept consumers close to its heart; we are only scared of the aversion to origin marking on food product labels and the desire to thwart 'Made in' labelling. We want the consumer to be informed and also to have the right not to eat genetically modified organisms (GMOs).
I would like to thank the rapporteur, Mrs Lepage, for her excellent work. As shadow rapporteur, I guarantee that the Europe of Freedom and Democracy Group will be voting for compromise amendments, and we will only vote in favour of the final text if these amendments are passed.
Mr President, my voters and my party are overwhelmingly sceptical about GM crops. Like the majority of voters in every country of Europe, we reject technology imposed for the profit of giant multinationals without safeguards or consent.
We reject technology that will replace sustainable local family farming with short-sighted international agri-business. Where we part company with the Commission is over the way in which the Europhiles, as always, are seeking to exploit such genuine concerns and real problems by pushing for federal European solutions. This report, giving back a little power to nation-states, is a welcome exception.
But, in the long term, if the people of Britain want to secure the freedom to reject Frankenstein foods, they will not get it by bowing to the European project. They will only get it when they reject the rule of the corrupt Westminster political elite and their big business puppet masters, because it is that out-of-touch greedy elite which is forcing upon us both Frankenstein foods and the Frankenstein monster that is the European Union.
Our voters demand the freedom to reject both in free and fair referendums. The Westminster elite is not only allowing reckless multinationals to genetically modify our food, their mass immigration policy is also genetically modifying the entire British population, just as your utopian multiculturalism is destroying traditional identities all over Europe.
This is why, both in Westminster and Strasbourg, we the people have to get rid of the elites before the elites get rid of us.
(DE) Mr President, Europe has now reached a dead end and I strongly support Mr Dalli's proposal, which represents the first step in the right direction. At the same time, I support the rapporteur, Mrs Lepage, who is attempting to make the grounds more specific and to include more of them.
The factor which unified the Group of the European People's Party (Christian Democrats) was our desire for greater legal certainty. This has been achieved in particular by introducing the public order argument, which complies with the rules of the World Trade Organisation (WTO). That is one important reason. Nevertheless, the members of the Austrian People's Party (ÖVP) in the European Parliament are in favour of the report by Mrs Lepage because it points in the right direction by listing the specific grounds which allow the Member States to oppose the cultivation of genetically modified organisms (GMOs). We all know that the assessments carried out by the European Food Safety Authority (EFSA) are controversial to a certain extent, both with regard to their timeframe and their regional and local balance. Therefore, the call for the recognition of other scientific grounds is a legitimate one. The Member States should have a far-reaching right to ban GMOs on their territory. For this reason, this report represents a move in the right direction.
Unfortunately, there are blocking minorities everywhere in the Council and I am afraid that Mrs Lepage's report will not make any progress in the Council, even though it will probably be supported by a broad majority here in Parliament. I think that is a great pity for European consumers.
(DE) Mr President, Mr Dalli, ladies and gentlemen, Europe's response to genetically modified (GM) crops is different from that of North and South America. We know that GM crops are widely grown not only in the USA and Canada, but also in Argentina and Brazil. However, Eurobarometer surveys show that the opinions of the large majority of the people of Europe on this subject range from scepticism to opposition. For this reason, it would be wrong for Brussels to force the Member States to accept GM crops. It would not be the right thing to do and it would not be accepted.
I believe that Parliament and the Commission are moving towards transferring the responsibility and the competence for this area to the Member States. Each country must decide for itself whether or not it wants to introduce genetically modified plants into the environment. It is rather regrettable that we do not have unity within Europe, but that is the reality of the situation. I think that this approach is the right one because the countries which do not want genetically modified organisms (GMOs) should not be forced to use them. Now we need legal certainty concerning the grounds on which GMOs can be opposed. The Commission has referred to some of the reasons, but these are not enough. A number of gaps remain. Mrs Lepage's report fills precisely these gaps in the environmental aspects. We have totally different ecosystems and different approaches to the environment. This report is definitely a step in the right direction and I hope it is successful.
We will be supporting it in any case. What we also need is freedom of choice for farmers and for consumers. Mr Dalli, we urgently need a regulation concerning the distance between GMO fields and conventional crops. First of all, though, Mrs Lepage's report must achieve a majority in plenary tomorrow.
(DE) Mr President, I believe that our decision today marks a black day for the European internal market. We are giving up on the concept of the internal market as a result of what is simply a reflex opposition to technology. This is obviously the latest fashion in the EU. We have criticised Denmark today for wanting to leave the Schengen Agreement for populist reasons. Essentially, we are now behaving in the same way. We must be fully aware of what we are doing. We are allowing the European Food Safety Authority to continue authorising genetically modified organisms (GMOs) on the internal market, but, at the same time, we are giving the Member States the legal means to deviate from these authorisation criteria. I hope that this will not set a precedent for other internal market decisions which are due to be made in future. We should pull ourselves together at this point and remember that we must not give up on the European idea at every opportunity.
(DA) Mr President, I would like to say a big thank you to Mrs Lepage for her sterling work, which I hope will receive our support. I was interviewed on the radio this morning by the BBC on account of today's debate and there I mentioned the main argument put forward in favour of GMOs, namely that it will solve the problem of world hunger. That is what we must do. That is the future - a new green revolution. It is a strong argument. It makes an impression on us, and I do not believe that it is only Monsanto and SynTech that support it. I have to say that GMOs are part of the problem, not part of the solution.
It is only a few months since we received the report from the UN's Special Rapporteur on the Right to Food, Olivier De Schutter, and he made it quite clear that we should take a very different approach. We should focus on small-scale farming and genetic diversity instead of creating large industrial-scale farms. They will have precisely the opposite effect. They will be detrimental, and therefore I think that we need to quash this argument and be honest in what we do, and we also need to stop producing fuel for cars when we first and foremost need food for people.
- Mr President, I would like to thank Corinne Lepage, whose persistence and determination on this has been truly formidable. I thank her for her inclusiveness.
This report has been significantly changed from the Commission report. I am very happy to support Member States' discretion on most grounds, but not on scientific grounds. It is our duty as co-legislators to open up debate and make decisions based on evidence.
In the European Parliament we have established a worldwide reputation for sound scientific decisions. Sometimes these processes are long-winded, sometimes frustrating, but we make them work. They form the basis of REACH, plant protection and many other regulations. EFSA is not perfect, but let us put our efforts into continuous improvement, not into undermining their authority.
If you vote for this proposal, be careful what you wish for. It could be a Pandora's box. It does not free up any logjam, it just glues it up further, and we will end up in continual wrangling on this issue.
(PT) Mr President, Commissioner, this report does well in pointing out some of the many weaknesses in the area of evaluating the risks associated with the cultivation and spread of genetically modified organisms (GMOs). There are also weaknesses in terms of assessing the effect on health and other socio-economic effects. If it is certain that these weaknesses have implications for the cultivation and spread of GMOs and that, in line with the principle of precaution, they should be banned, it is also certain that the same should apply to their authorisation, marketing and consumption. There is no valid reason for this not to happen: the market and business cannot take precedence over protecting health and the environment.
There is another aspect to take into account, however. Risk assessment, which is something purely technical or scientific, is one thing, but it is quite another to make decisions about whether a risk is acceptable. This is a political decision and, for the good of democracy, it is one in which the people should have a say, through the political structures that they oversee, and which are close to them.
(DE) Mr President, the proposal is well-intentioned, but it does not go far enough. According to Eurobarometer surveys, 61% of EU citizens feel uneasy about genetically modified organisms (GMOs) and ultimately the majority of the citizens should be able to decide about what appears on their plates. Therefore, the consequence must be an EU-wide ban. Another argument in favour of this is that genetically modified seeds do not stop at national borders. Birds, insects, wind and water can transport them throughout the entire EU.
The EU must also stand up to the US and the World Health Organisation (WHO). In the past, the Court of Justice of the European Union has proved that Europe can go its own way. I am thinking here about the decision against importing US cattle that had been treated with growth hormones. We are not here to represent the interests of the US agriculture lobby. We are under an obligation to protect our citizens from risky technologies. The members of the Group of the European People's Party (Christian Democrats) should take note that the internal market is not an end in itself. This is all about protecting the health of our fellow citizens.
(FR) Mr President, I am not entirely satisfied, because I feel that the European Commission's proposal to allow Member States to decide whether to authorise the cultivation of genetically modified plants is tantamount to an admission of failure. The European Commission, it seems to me, has evaded its responsibilities and transferred them to the Member States.
I would have hoped that we could enhance the scientific expertise of the European Food Safety Authority (EFSA) on genetically modified organisms (GMOs) and that we could do so by performing an environmental and health assessment at Community level. Once this had been achieved, we could have had a clear idea of the Member States' room for manoeuvre under the current regulation.
Admittedly, the assessment must be carried out on a case-by-case basis and according to a scientific approach. How can we explain to Member States who do not have the resources needed to carry out their own assessments that they will not receive a sound assessment from EFSA? That is why I would genuinely have wanted us to enhance the scientific expertise of the agency.
With the criteria proposed in the report, we can imagine that the Member States will be able to invoke all kinds of grounds in order to prohibit the cultivation of GMOs. We will then find ourselves in legal chaos, with a glut of tribunals, and that will not be satisfactory. We will be in a situation where policies unravel and competition is distorted.
How can we ban the French, the Germans and the Spanish, and all the others, from producing transgenic soya while we continue to import it from Argentina for our livestock?
(The President cut off the speaker)
(PT) Mr President, whenever there is any mention of genetically modified organisms (GMOs), emotional resonance has unfortunately prevailed over rational meaning, and this has had a bearing on the Community legal framework, as we would have hoped. It is not up to us, here and now, to take a position for or against GMOs, but simply to try to find a legal and pragmatic solution that allows us to go further with the common approach that we are hoping for, over time, and following a calm, unbiased discussion.
In the present circumstances, the proposal that the Commission is putting to us is a lesser evil. However, I regret the fact that the amendments tabled by the Committee on Agriculture and Rural Development have not been considered, and it is a pity that the Commission's position should be more balanced than the position that Parliament will apparently take.
It would be useful, and it would have been possible, for this report to be approved by a more comprehensive vote. Nevertheless, I would like to point out some positive aspects, namely deciding to ban GMOs on a case-by-case basis, and to grant farmers a sufficient period of time, in this new context, to make decisions in good time.
(DA) Mr President, no one knows the long-term consequences of GMOs, and the science points in widely differing directions. The consequences for the natural world and for health are impossible to predict, and I do not believe that animals and humans should be used as live experiments. Unfortunately, GMOs are already legal right around the world. This will have transnational consequences, including in countries that have tighter restrictions in this area. Therefore, this legislation that we are adopting is absolutely crucial. Unbeknown to them, citizens are eating genetically modified meat and dairy products because farmers are giving genetically modified feed to their animals. I would like to see a global ban, but that is not supported by the majority, either here or globally, despite the fact that it is our duty to protect people, animals and the natural environment.
I would like to thank the rapporteur for her comprehensive work. Mrs Lepage's report takes us a step in the right direction, namely to allow the Member States to decide for themselves on this matter. I support this, but at the same time I am frustrated that GMO products will remain a part of European agriculture and foodstuffs.
(EL) Mr President, the reasons why man needs to be especially careful and to take all sensible precautions on the question of genetically modified organisms are well documented.
First of all, we need to be absolutely sure about their effect on human health. We must be especially attentive to soil erosion but, above all, mankind needs to demonstrate the highest possible respect for the equilibrium of the planet and for the possibility that cultivating such organisms will cause a change in biodiversity and that we shall suddenly lose what we know as the Earth.
We are against both the cultivation of genetically modified organisms and their free incorporation into the food chain. That is why we welcome, as a first step, the provision in the resolution which allows the Member States to decide on their own if they will or will not permit the cultivation of such organisms.
(PL) Mr President, as a subject of political debate, genetically modified food is still a relatively new problem. Seen in this way, one of the problems it poses for the European Union is of a legal nature, since effective, clear and correctly implemented regulations are essential to ensure the safety of consumers at the same time as observing the principles of the single European market. The results of Eurobarometer surveys carried out last year show that public acceptance of GMOs is low in all EU Member States, and yet governments want to take autonomous decisions to allow transgenic food to be cultivated on their territory. The fact that scientific research into such food is still in its infancy is a significant factor which radicalises opinions on the cultivation of organisms of this type.
Against this backdrop, the solutions proposed in the report we are debating together are a compromise and comply with the principle of subsidiarity. We should give Member States the opportunity to take account of their own unique situations, in particular at local and regional level. They should have the right to place a ban on the cultivation of GMOs in cases where this is justified by environmental and agricultural protection considerations. At the same time, the procedure for approving the cultivation of individual genetically modified organisms should remain within the jurisdiction of the European Food Safety Authority. In this connection, particular emphasis should be placed on research which forms a basis for the expert opinions necessary for decision making and risk management. We should not forget our obligation to inform EU citizens about both the legislation in force on GMOs and the results of...
(The President cut off the speaker)
Mr President, in a way Commissioner Dalli's proposal was something of a trap for the Member States. On the one hand, they were left free to ban GMOs but, on the other, in the recital the Commissioner very clearly mentioned that any measures they take have to be WTO-proof. Thus the pressure remains on the Member States.
I support Corinne Lepage's report and I congratulate her on her good work. She provides us with exact legal certainty as to the grounds on which individual Member States can ban GMOs on their territory. That is the additional environmental data. If we are to respect the scientific data, we should look very carefully at the latest Canadian report which shows that Bt toxins can be transferred from food not only to mothers, but also to their unborn children, thus exposing them to serious health issues.
At the very least, we should ban Bt products from our markets and our tables in the EU. We should also label products that come from animals whose mothers were fed with GMO feed.
(RO) Mr President, genetically modified organisms have not provided the wonder solutions which the biotechnology industry initially claimed. The promises were of harvests offering bumper yields and strong drought resistance, requiring less chemical treatment. The reality is that we have ended up in a situation where a few companies own an ever-increasing share of the seeds and crops used to produce food and receive huge profits from the sale of the chemicals required to grow these crops. This situation is gradually turning into a monopoly of food resources, while also having serious repercussions for biodiversity. In addition, we still do not know the full facts about the effects of genetic manipulation. National governments must have the right to halt the cultivation of these crops if they pose a danger to the environment or based on socio-economic reasons. Indeed, the legal right to restrict cultivation entails, at the same time, assuming responsibility.
(DE) Mr President, Mr Dalli, ladies and gentlemen, I am very pleased that we are able to hold this debate today and I believe that it is important to make it clear that today's discussion is not a judgment on the quality of genetically modified seeds or on genetic engineering in general. It is simply about deciding what sort of procedure we need to allow the Member States within the European Union to make independent decisions about whether they want to allow the cultivation of genetically modified organisms (GMOs) on their territory.
I believe it is high time that we had clear regulations in this area. It is also high time that we showed our respect for the people of Europe, who still have so many outstanding questions about genetically modified seeds. Many people are very worried about this issue. Our job is to understand their fears and to enable the individual governments to decide whether they want to authorise the use of GMOs.
I hope that this report will be accepted as it has been presented today, because it finally offers us the opportunity to take seriously the environmental considerations and the fears of the people and to move the responsibility for decision making on this issue back to where it belongs.
(FR) Mr President, the debates on genetically modified organisms (GMOs) necessarily rely on irrefutable arguments, on both a scientific and a legal level.
On a legal level, we needed a variety of solid arguments for those Member States that wished to restrict or prohibit GMOs within their territory. The rapporteur has increased the Member States' room for manoeuvre in a number of respects, and that is a good thing. I will support her report.
Aside from this report, though, the downside is the scientific basis, which also needs to be irrefutable. Many times, the Council has questioned the European Food Safety Authority's (EFSA) assessments, which always give a positive view of GMOs, in contrast to national scientific assessments.
In order to restore confidence, Commissioner, should we not at first simply apply the existing legislation, which aims to give a number of scientific guarantees, particularly in terms of assessing long-term impacts? Why have the Council's recommendations from October 2008 remained a dead letter?
(The President cut off the speaker)
(HU) Mr President, ladies and gentlemen, we cannot be held captives of our own prejudices in the issues relating to GMOs. Unfortunately, at this time we do not have sufficient scientific evidence concerning the long-term environmental and ecological effects of growing these crops. This undermines the perception of the technology, and makes consumers sceptical. The Committee on Agriculture and Rural Development has recently been to the United States, where we saw an excessive trust in genetic technology, while excessive mistrust is more typical of Europe. This technology is stigmatised in certain countries in a populist manner. The ambivalence of the European perspective is reflected by the fact that 90% of European soy feed imports originate from GM production. It would be worth considering the application of this technology for biofuel production, but unfortunately no unambiguous research has been carried out yet on long-term environmental and health effects. I urge the Commission to launch these research projects as soon as possible.
(DE) Mr President, Mr Dalli, we need stricter rules on cultivating genetically modified organisms (GMOs) throughout Europe. Mrs Lepage's report is the second-best solution, but it is a step in the right direction. It is definitely better than the Commission proposal, thanks to the changes made by the Committee on the Environment, Public Health and Food Safety. We need clear rules on coexistence and freedom of choice for farmers and consumers. We also need clear regulations on liability, in order to protect GMO-free agriculture. We will be voting in favour of Mrs Lepage's report because, at long last, it proposes clear rules governing the environmental policy and socio-economic grounds that will allow Member States to ban GMOs from their fields. From this perspective, it is a move in the right direction. The report could have done more, but it is acceptable.
However, Mr Dalli, we must make one thing quite clear on this subject. You have still not fulfilled your undertaking to reform the European Food Safety Authority (EFSA). We are not confident that the EFSA really is working independently in the area of genetic engineering and until our confidence is restored ...
(The President cut off the speaker)
(NL) Mr President, my party, the Dutch party ChristianUnion, has always argued for a broad assessment framework in relation to the cultivation of genetically modified organisms (GMOs). The safety of people, animals and the environment must be the central factor, and the Lepage report reinforces the arguments on the basis of which the Member States may restrict or prohibit the cultivation of GMOs. That is a line I support.
Numerous studies have shown that European consumers are critical of GMOs. More consideration must therefore be given to the alternatives to genetic modification, and the Commission has been studying alternative plant breeding techniques, including cisgenesis, for years.
I call on the Commission to move quickly to recognise cisgenesis as a safe technique. At a hearing that I organised in this connection last month, academics, consumers and business also called for the recognition of cisgenesis. I thus now also call on Commissioner Dalli to recognise this technique.
- (SK) Mr President, the production of genetically modified food is an enormously sensitive issue, and is also very closely observed by the general public. The level of acceptance of genetically modified products in the food chain varies between individual countries, and the right of individual states to decide independently and to limit the ban on genetically modified organisms (GMOs) on their own territory is therefore entirely legitimate. The principles contained in Mrs Lepage's report defining the rules under which individual Member States may limit or ban GMO production on their territory are a step towards finding a truly responsible way to take decisions over this issue. Giving a European-level body the right to allow GMOs in the interests of somehow protecting the single European market would, in my view, be unacceptable. The commercial interests of producers must be directed and regulated in a responsible way so that people do not lose confidence in our nutrition policy.
(HU) Mr President, ladies and gentlemen, in the European Union certain economic lobby groups continuously try to create the impression that Europe has to choose between quality or quantity production. Since Europe possesses exceptionally good natural resources, it is capable of quality and quantity production at the same time; there is no need for GMO technology yet. I would like to quote two important points word-for-word from the Explanatory Statement of the Report. Firstly, that 'no serious monitoring study has, however, been carried out to date', secondly, that 'the control systems are not in place'. How do we wish to promote and support GMO technology in these circumstances? We cannot allow Member States to have the possibility to apply GMO technology freely; rather, we should prohibit its use until GMO production becomes safe.
(DE) Mr President, I support the Commission proposal which gives the Member States the option of making exceptions to an approval under specific, verifiable conditions. Today's debate is not about the pros and cons of genetically modified organisms (GMOs) in general.
It is important that the discussion about national restrictions is not held at the expense of farmers. The objective of the regulation, which is to guarantee legal certainty, must not be limited only to the Member States who want to ban GMOs on their sovereign territory. Farmers need an equally high level of legal certainty. Before the cultivation season starts, they need clear information about possible restrictions. Most importantly, they need a specific threshold for traces of GMOs. Even if a national ban is in place, there is still a risk of unintentional traces of GMO plants occurring.
I hope that we do not drift apart arbitrarily over these sensitive questions of Europe-wide approval.
(PL) Mr President, every day millions of Europeans eat food derived from GMO products, and we all agree to it. At the same time, we are putting in place solutions which effectively allow the Member States to permit the cultivation of genetically modified food. I find this incomprehensible for two reasons.
Firstly, we are not in the least concerned about protecting EU citizens with these regulations, and secondly we are introducing unfair mechanisms into the common agricultural policy, since individual countries will be able to permit the production of genetically modified food, which will have a knock-on effect in terms of disrupting competition. These solutions cannot be regarded as good ones. Today we are debating solutions which should have no place in a common European Union.
(FR) Mr President, Commissioner, Mrs Lepage, I think that the rapporteur has tried to do the best she could do in a bad situation. The European Commissioner has presented a proposal for renationalisation, which has been a total failure from a legal point of view, because, as we have seen, the legal services of Parliament and of the Council said that this solution was contrary to competition law and would pose major problems at an international level. So proposing to Member States now that this debate can be taken up again without a clear legal basis will create more problems than it will solve.
I will be brief. Commissioner, what I want to hear from you today is a very clear statement on whether you will commit yourself to integrating into European legislation the rules that will be adopted by Parliament in the context of the revision of the directive on genetically modified organisms (GMOs).
(PL) Mr President, I am very pleased with the Lepage report, and I am pleased that we are adopting solutions which allow the Member States to decide whether to allow or ban the cultivation of genetically modified organisms. Five years ago, during the previous parliamentary term, together with a number of fellow Members I collected signatures to a written statement proposing that every Member State should be allowed to decide freely on this matter, taking into account differences in agriculture and different conditions. Back then we were in the minority, but today I have the impression that the majority of Parliament is in favour of this solution, and quite rightly so.
There are countries such as Poland, for example, where introducing genetically modified crops would entail the risk of destroying traditional agriculture and the organic agriculture which is developing. This is a very good solution, which respects sovereignty.
(The President cut off the speaker)
Member of the Commission. - Mr President, let me thank Parliament once again for its active and efficient handling of this proposal.
Let me start by reacting to some of the comments that were made during this debate. First of all, I do not share Mr Häusling's assessment on the competence of EFSA to decide on GMOs. I believe that we have the competence, but naturally the processes need to be strengthened and are always susceptible to being strengthened. This is, as you all know, what we are doing now. On the other hand, we have to understand that EFSA's decisions are not instructions or edicts requiring Member States to cultivate GMOs. They are statements on safety from the health and environmental perspective. Therefore we need other processes when it comes to cultivation.
On these processes again, I would like to comment on what Ms Grossetête said, with which I totally disagree. Ms Grossetête said that the Commission, through this proposal, is avoiding its responsibility and passing it on to Member States. I would suggest that it is completely the opposite. Cultivation comes at the tail end of a process which starts from the authorisation phase. At this authorisation phase, where Member States have total competence to decide on whether to authorise GMOs or not, Member States are on record that they have never decided one way or the other, thus passing the responsibility from them to the Commission.
At the same time we have countries who are opposing this proposal who are today prohibiting cultivation in their own territories through safeguard clauses which are illegal under the European directive. It needs to be said that, every time the Commission tries to take action against these safeguard clauses, it is always blocked by the Council. I think it is time that we stopped this situation.
I would also like to look at some positive elements of these proposals. I believe that having this provision implemented would put more pressure on the biotech industry to persuade consumers and their representatives about the benefits of their products, and to ensure that risks are reduced and benefits are increased. The objective of responsible innovation which we are pushing is not an economic benefit but it is a citizens' benefit.
May I remind you that the proposal addresses the long-standing demands of some Member States for more subsidiarity on GMO cultivation. The swift work of Parliament gave us additional impetus to work hard with the Hungarian Presidency towards a compromise proposal which could have been the starting point for discussions and a possible agreement. Unfortunately, despite the substantive progress achieved under the Hungarian Presidency, it was not possible to open discussions with Parliament before today's vote. Whilst many Member States continue to emphasise the importance of the Commission's proposals, others keep asking for extra time and further clarifications. We must double our efforts to find the necessary common ground, thus accommodating those who want to cultivate GMOs and those who may wish to restrict or prohibit cultivation.
I remain committed to working with Parliament and the Council on the clarification and possible improvement of the proposal, to reach an agreement as soon as possible.
Mr President, I will use my thirty seconds to thank all those who have taken the floor to say that taking scientific factors into account is part of the compromise, that this is not about emotive questions, but about the right given to Member States to prohibit the cultivation of genetically modified organisms (GMOs) within their territory, because that is what their citizens want. That is all this is about. There is nothing emotive about this; it is scientific and it is democratic.
The debate is closed.
The vote will take place next.
Written statements (Rule 149)
in writing. - (LT) We cannot argue with the opinion of those colleagues who said today that the European Parliament has a strong and clear position on the cultivation of genetically modified crops in EU Member States. There is also persistent opposition among European citizens to the release of GMOs. More than a million signatures have been gathered against the cultivation of genetically modified crops. I believe that the European Parliament's position today reflects perfectly the mood in society. We still lack reliable, objective and unbiased information on the long-term impact of genetically modified crops on the environment and human health, therefore we must respect the will of our citizens and allow Member States to restrict or prohibit the cultivation of GMOs on their territory. In this context, the issue of the labelling of GMO products is also very important. These products and their derivatives are already on the market, therefore it is necessary to ensure that there is very clear and understandable labelling of such products, which hitherto has not always been the case.
I have some reservations about the possibility of allowing the Member States to prohibit the cultivation of genetically modified organisms (GMOs) for reasons other than protecting human health and the environment.
To my mind, this possibility risks setting a dangerous precedent as an exception to the uniform functioning of the internal market, and also risks creating a market in which some farmers - and not others - could use products that, according to data from the Commission, guarantee 12.5% higher average yields and a significant reduction in production costs. This loss of competitiveness would translate into fewer jobs and lower growth for agricultural producers, who would have a limitation imposed on their freedom to conduct a business without any consideration being paid to the collective interest.
I would point out that the global food security situation is troubling: we need to increase global agricultural production by 70% before 2050. In this context, I think it would be unwise to impose further restrictions on the only technology that guarantees both increased production and environmental sustainability. Instead, I think we need to strengthen and improve it. In addition, I think it would be worth increasing investment in research and experimentation in the public sector, so that it does not remain at the behest of multinational corporations.
I am opposed to the proposal outlined in the report. Making Member States responsible for decisions on permits to cultivate genetically modified organisms is a step in entirely the wrong direction. A single decision on the basis of scientific criteria should be taken on the cultivation of such crops within the European Union, and be binding upon all the EU Member States. Equal conditions for competition must be a feature of the single European market. Allowing the Member States to decide whether or not to cultivate GMOs will disrupt the balance of the market, and make any talk of fair competition between European farmers out of the question.
in writing. - (LV) I fully support the call contained in the regulation for Member States to have the possibility of limiting the cultivation of genetically modified organisms (GMOs), because I believe that currently we do not have enough long-term scientifically based proof of the effects of GMOs on the environment and human health. I am in favour of developments in science and new ideas, but I consider that currently we do not have enough knowledge regarding GMO cultures in order to embark on their widespread use in farming and food. In the Committee on Agriculture and Rural Development, we have had lively debates on GMO cultivation in the EU and the rights of the Member States to impose restrictions in their territory. We have not been able to come to an agreement, and have understood that the best solution is to let each Member State make its own decision on whether to allow GMO cultivation. I am certain that this is the right decision, because it would not be correct for the EU to impose a decision on the Member States on an issue of such public sensitivity. This would only serve to create negative feelings towards the European Union and encourage Euroscepticism. Finally, I should like to add that GMOs are not a solution for world hunger or a magic wand that will make food cheaper and more accessible. For this reason I should like to call upon fellow Members to discuss how to make organic food more accessible. Unfortunately only a narrow sector of society currently has sufficient financial means to buy organic food, which is healthier and environmentally friendly.
The adoption of the report means that we now have a common procedure which grants the right of self-determination to the Member States with regard to the cultivation of genetically modified organisms (GMOs). Each country should be able to decide for itself whether or not genetically modified seeds will be sown on its fields. Austria is opposed to the use of genetic engineering. Austria produces high quality foods and, therefore, its agricultural industry is highly valued by consumers, who want to see sustainable, GMO-free food production. As a result, guaranteeing a ban on the cultivation of GMO crops is a key issue for Austria's future. The original Commission proposal was unclear about whether this ban is compatible with World Trade Organisation rules and whether coexistence can be excluded. Compliance with strict coexistence regulations is important in order to ensure that farmers are not made responsible for costly liability issues. Member States must be able to prevent traces of GMOs occurring unintentionally both in conventional and in organic crops. As a representative of farming communities, I support Parliament's efforts to guarantee legal certainty.
in writing. - (CS) The Member States need a clear legal framework for the cultivation of genetically modified organisms (GMOs), which does not undermine the legislation now in force. This draft also suits EU citizens, who do not want GMOs to be cultivated on their land. In view of the fact that there is no prevailing consensus in Europe regarding GMO cultivation, Member States must share responsibility for the way that GMOs will be released into the environment. The risks connected with the environment and the threat to biodiversity may be high, and the monocultural nature of genetically modified crop cultivation also represents a risk. In some countries today there is already a problem with so-called 'superweeds', the creation of which was helped by artificial resistance against herbicides. It is therefore necessary to maintain the precautionary principle very consistently in the case of GMOs. There is a need to resolve the current situation, where none of the studies required under current legislation are available. We must therefore strengthen the powers of the state in the event of a lack of relevant data on the impacts on a national, regional and local scale. It is necessary to respect the rights of Member States as far as GMO use on their own territory is concerned, as this issue relates to the principle of subsidiarity, while not affecting regulations on the internal market and the free movement of goods and products on the territory of the Union in any way. I welcome Parliament's decision, and I call on the Council to accept this decision as quickly as possible.